DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 07/26/2021, with respect to drawing objections have been fully considered and are persuasive.  The objection of the drawings has been overcome.
 Applicant’s arguments, filed 07/26/2021, with respect to 112b rejection of Claims 16-17 have been fully considered and are persuasive.  The 112b rejection of Claims 16-17 has been overcome.
Applicant’s arguments with respect to claims 16-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 16-17 are dependent upon Claim 1. The Examiner refers to the 112a and 112b rejections of Claim 1 below for further details.

Regarding Mathieu (US 20100068053), the Applicant’s position is that the pin 320 of Mathieu “does not even have to be interference fit because the ball 330 is interference fit to maintain the position of the pin 320” (Page 10 of the Applicant’s Remarks filed on 07/26/2021). The Examiner has fully considered the Applicant’s position; however, respectfully disagrees. According to Wikipedia.com, an interference fit is defined as “also known as a press fit or friction fit is a form of fastening between 
Regarding Claim 18, Applicant’s arguments with respect to claim(s) 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Furthermore, as disclosed in the 112a Rejection, the Applicant’s Original Disclosure does not provide support that the step of “locating the pin portion of the stepped locating pin in the opening of the bearing without utilizing an interference fit”. Although the Applicant’s Original Disclosure discloses that the locating pin may be threadless ([0096] of Applicant’s Original Specification), the Applicant’s disclosure does not disclose that the portion of the pin in the opening of the bearing is located without utilizing an interference fit.  The Examiner refers to the 102 rejection of Claim 18 below for further details.
Regarding the amendments of Claim 21, Mathieu discloses a threaded portion (portion 310 of socket may be threaded; [0028]) between the threadless seating portion 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6-10, 12-13, 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the Applicant’s Original Disclosure does not provide support for the currently amended claim verbiage “a second axial distance that is greater than the first axial distance” and “the pin portion of the stepped locating pin comprises an axial length that is greater than the first axial distance and less than the second axial 
Regarding the first axial distance, the current presentation of the claim verbiage is broad and does not provide details as to where the seat portion of the pin socket beings and ends. One of ordinary skill in the art would be able determine that the pin portion of the socket would begin at the innermost radial surface of the center housing and end at the step surface of the socket. While one of ordinary skill in the art would be able to determine the seating portion of the socket would most likely being at the step surface of the socket, the end of the seating portion could be interpreted at any point along the axial length of the socket including the socket opening at the radially outermost surface of the center housing. If the seating portion of the pin socket is interpreted to begin at the step surface of the socket and end at the socket opening at the radially outermost surface of the center housing, then the axial length of the pin portion of the stepped locating pin would be less than the first axial distance; and the first and second axial distances would be equal. In addition, the Applicant’s Original Disclosure does not disclose that the drawings are to scale; thus, it cannot be concluded that “the pin portion of the stepped locating pin comprises an axial length that 
The Examiner notes that Figure 13 of the Applicant’s drawings disclose the axial length of the pin portion of the stepped locating pin (1310) appears to the greater than the entire axial length of the socket opening along the center housing 1380. However, it is noted that Figure 13 is drawn to a non-elected species.
Claims 4, 6-10, 12-13, 15-17 are rejected as being dependent on Claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-10, 12-13, 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim verbiage “a second axial distance that is greater than the first axial distance” and “the pin portion of the stepped locating pin comprises an axial length that is greater than the first axial distance and less than the second axial distance to locate the stepped locating pin in the opening of the bearing prior to the formation of the interference fit” are indefinite. The current presentation of the claim verbiage is broad and does not provide details as to where the seat portion of the pin socket beings and ends. One of ordinary skill in the art would be able determine that the 
Claims 4, 6-10, 12-13, 15-17 are rejected as being dependent on Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mathieu (US 20100068053).
In reference to Claim 1
Mathieu discloses:

providing a turbocharger center housing (210) that comprises a through bore (bearing bore 212) [0020] and a stepped locating pin socket (302) that comprises a stop surface (314 surface of socket; Fig. 3), a bearing (220) disposed in the through bore wherein the bearing comprises an opening (221), and a stepped locating pin (320 pin) wherein the stepped locating pin comprises a pin portion (325) and a seating portion (323) wherein a maximum radius (radius of pin portion 325) of the pin portion is less than a maximum radius (radius of portion 323) of the seating portion and wherein the stepped locating pin comprises a stop surface (323 surface on pin); 
positioning the stepped locating pin partially in the stepped locating pin socket;
locating the pin portion of the stepped locating pin in the opening of the bearing without utilizing an interference fit or threads (“In FIG. 2, some clearance may exist between the locating pin 230 and the bearing 220” [0020]); 
and interference fitting (“application of force along the axis of the pin 320, can seat the conical wall portion 323 of the pin 320 along the conical surface 314 of the socket 302,” [0026, [0027]; “The wall portion 323 and/or the conical surface 314 may be alternatively or additionally treated in a manner to increase friction (i.e., the force resisting relative motion of the conical wall portion 323 along the conical surface 314)” [0024]) the seating portion of the stepped locating pin in the stepped locating pin socket wherein the stop surface of the stepped locating pin contacts the stop surface of the stepped locating pin socket to axially position the stepped locating pin in the stepped locating pin socket. (“When assembled, these axes are aligned such that conical wall portion 323 of the pin 320 and the conical surface 314 of the socket 302 contact with 
In reference to Claim 20
Mathieu discloses:
The method of claim 18 wherein the interference fitting comprises thermal processing since friction produces thermal processing (“The wall portion 323 and/or the conical surface 314 may be alternatively or additionally treated in a manner to increase friction (i.e., the force resisting relative motion of the conical wall portion 323 along the conical surface 314)” [0024]). In addition, Mathieu discloses the stepped locating pin is scar-less since pin portion 324 does not touch the surrounding surface of the socket as shown in Fig. 2 [0032]. In addition, Mathieu discloses the diameter of the portion of the pin, which is inserted in the aperture 221 of the bearing 220, is less than the diameter of the aperture 221; therefore, the portion of the pin 230 inserted in the aperture 221 would be scar-less [0030] (“In FIG. 2, some clearance may exist between the locating pin 230 and the bearing 220,” [0020]). (Fig. 2-3).
In reference to Claim 21
Mathieu discloses:
A turbocharger comprising: a center housing (210) that comprises a through bore (bearing bore 212) [0020] and a stepped locating pin socket (302) that comprises a through bore opening (opening of the socket where the center housing intersects the p”; Fig. 5) pin portion (316) to a larger diameter (diameter “rh”; Fig. 5) threadless seating portion (314) (“The conical wall portion 323 and the conical surface 314 may be relatively smooth to provide increased contact area,” [0024]) and a threaded portion (portion 310 of socket may be threaded; [0028]) between the threadless seating portion and the stepped locating pin opening, wherein the step forms a stop surface (surface 314) defined by a smaller inner diameter (diameter “rp”; Fig. 5) and a larger outer diameter (diameter “rh”; Fig. 5) of the stepped locating pin socket; a bearing (220) disposed in the through bore wherein the bearing comprises an opening (221); and a stepped locating pin (320), wherein the stepped locating pin comprises a step (323) from a smaller diameter pin portion (325), received in part in the pin portion (314) of the stepped locating pin socket (302) and in part by the opening (221) of the bearing, to a larger diameter seating portion (323), secured via an interference fit (“application of force along the axis of the pin 320, can seat the conical wall portion 323 of the pin 320 along the conical surface 314 of the socket 302,” [0026, [0027]) in the seating portion of the stepped locating pin socket, wherein the step of the stepped locating pin forms a stop surface (surface of 323 on pin) that contacts the stop surface of the stepped locating pin socket to axially position the stepped locating pin in the stepped locating pin socket. (“When assembled, these axes are aligned such that conical wall portion 323 of the pin 320 and the conical surface 314 of the socket 302 contact with diminishing diameter along a direction from the opening 206 to the bore 212 of the housing 210 (e.g., from the head to the bottom of the pin 320),” [0025]; 
Examiner’s Note: For clarification purposes, the claim verbiage “a stepped locating pin, wherein the stepped locating pin comprises a step from a smaller diameter pin portion, received in part in the pin portion of the stepped locating pin socket and in part by the opening of the bearing, to a larger diameter seating portion” is interpreted as --the pin portion of the stepped locating pin is received in part in the pin portion of the stepped locating pin socket and in part by the opening of the bearing--.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745